Case 1:19-cr-00919-KMW Document 26 Filed 04/07/20 Page 1 of 2

STAMPUR & ROTH
ATTORNEYS AT LAW

WILLIAM J. STAMPUR 299 BROADWAY, SUITE 800
JAMES ROTH NEW YORK,N.Y. 10007

(212)619-4240

ie FAX (21956

Lt SDOC SDNY |

» DOCUMENT

~-} ECTRONICALLY Fit en |
NOC #:

by ECE A:

CE FILED! 4/9/25
Honorable Kimba M. Wood oo ae

United States District Court Judge

Southern District of New York
500 Pearl Street
New York, NY 10007

April 7, 2020

Re: United States vy. Lorenzo Almanzar
19 Cr. 919 (KMW)

Dear Judge Wood:

I write to respectfully request a 30 day adjournment of the scheduled sentence date of
June 18, 2020, due to the current pandemic and complications in conducting an in-person
presentence interview.

Mr. Almanzar requires the services of a Spanish interpreter and conducting the interview
telephonically would interfere with any privileged conversations that might be required.
Additionally, counsel believes that an in-person interview is necessary to permit Probation
Officer Hay to assess Mr. Alamanzar’s demeanor and sincerity.

Thank you for your attention to this matter.
S NA NC « 4 JS Gl cy Our W

Sieg XB, 2020 At [/.00 a-M-

   

ames Koth, Esq.

cc: AUSA Jarrod Schaeffer
USPO Paul Hay -/ 4 |2

a
ee

 

SO ORDERED
